Citation Nr: 1546182	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  15-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for emphysema.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1959 to May 1960; from April 1984 to October 1984; and from August 1985 to December 1994; as well as serving in the Alaska National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Anchorage, Alaska Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for entitlement to service connection for emphysema and a bilateral knee disability. 

In September 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he incurred a bilateral knee disability and emphysema while on active duty service in the Alaska National Guard.

First, the Veteran must be sent a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) notifying him of the requirements for establishing direct service connection, as the Veteran never received a VCAA notice during the appeal.  See 38 U.S.C.A § 5103; 38 C.F.R. § 3.159(b).

Next, in October 2013 a request was sent to the Records Management Center (RMC) for records for the Veteran from September 1969 to December 1995.  Some service treatment records were subsequently associated with the claims file.  In April 2014, VA wrote to the Alaska Army National Guard Office of the State Surgeon and Medical Readiness to request the Veteran's outstanding records.  In May 2014, VA received a reply memorandum from Office of the State Surgeon that the Veteran could not be found in the records to have been in the Alaska Army National Guard.  However, it does not appear that the National Personnel Records Center (NPRC) was ever contacted for any outstanding records, nor were active duty records from the period of November 1959 to May 1960 searched for; nor the Veteran's National Guard records from August 1957 to November 1961.  These outstanding records should be requested upon remand from the appropriate repositories. 

Next, with regard to service connection for his bilateral knee disability and emphysema, the Veteran has not yet been afforded VA examinations.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

While there is no record of a knee injury in service in the current records available, the Veteran has stated during his September 2015 video hearing that he was a battalion supply sergeant lifting, moving, and packing heavy items, and that this caused his knee disability.  The Veteran is competent to give evidence about what he experienced in service, and working with heavy items as a battalion supply sergeant is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, his work in battalion supply is confirmed by his personnel records.  Similarly, the Veteran is competent to report that in 1988 during service he was running during training in a high altitude area and collapsed and was told he had emphysema.  See September 2015 hearing transcript.  

The Veteran has medical records indicating both moderately severe arthritic changes in the knees, and a history of emphysema.  Therefore, the Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claims for service connection for a bilateral knee disability and emphysema.  Accordingly, VA examinations are necessary.  38 C.F.R. § 3.159(c) (4) (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a 38 C.F.R. § 3.159(b) notice letter informing him of the requirements for establishing entitlement to service connection on a direct basis with regard to the claims for a bilateral knee disability and emphysema.

2.  Submit requests to the appropriate government repositories, including the NPRC, for any outstanding service treatment records for the Veteran for all periods of active duty service and Nation Guard service, including active duty from November 1959 to May 1960; from April 1984 to October 1984; and from August 1985 to December 1994; as well as National Guard records from August 1957 to November 1961.  

3.  After the above is completed, the Veteran should be afforded a VA medical examination to determine the nature and etiology of his claimed bilateral knee disability and emphysema.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 

After reviewing the claims file, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee disability and emphysema began in or are etiologically related to any incident of the Veteran's military service, including active duty and National Guard service.  

Review of the whole file is required, as is a detailed rationale; however, attention is invited to:

1) The Veteran's lay statement that while he was a battalion supply sergeant he was lifting, moving, and packing heavy items, and that this caused his knee disability.  See September 2015 hearing transcript.  

2) The Veteran's lay statements that in 1988 during service he was running during training in a high altitude area and collapsed, and was told he had emphysema by a physician.  See September 2015 hearing transcript. 

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




